        Case 1:11-cr-01032-PAE Document 2491 Filed 07/16/20 Page 1 of 16




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                                                                     11-CR-1032-07 (PAE)
                        -v-
                                                                             ORDER
 ALFRED LAFORD,

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court has received the two attached letters in support of compassionate release for

defendant Alfred Laford. The Court, however, has not received any application from defendant

Laford or his counsel seeking such release. In the event that such an application is received, the

Court would consider these letters in support of that application.


       SO ORDERED.

                                                            
                                                     __________________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: July 16, 2020
       New York, New York
Case 1:11-cr-01032-PAE Document 2491 Filed 07/16/20 Page 2 of 16
Case 1:11-cr-01032-PAE Document 2491 Filed 07/16/20 Page 3 of 16
Case 1:11-cr-01032-PAE Document 2491 Filed 07/16/20 Page 4 of 16
Case 1:11-cr-01032-PAE Document 2491 Filed 07/16/20 Page 5 of 16
Case 1:11-cr-01032-PAE Document 2491 Filed 07/16/20 Page 6 of 16
Case 1:11-cr-01032-PAE Document 2491 Filed 07/16/20 Page 7 of 16
Case 1:11-cr-01032-PAE Document 2491 Filed 07/16/20 Page 8 of 16
Case 1:11-cr-01032-PAE Document 2491 Filed 07/16/20 Page 9 of 16
Case 1:11-cr-01032-PAE Document 2491 Filed 07/16/20 Page 10 of 16
Case 1:11-cr-01032-PAE Document 2491 Filed 07/16/20 Page 11 of 16
Case 1:11-cr-01032-PAE Document 2491 Filed 07/16/20 Page 12 of 16
Case 1:11-cr-01032-PAE Document 2491 Filed 07/16/20 Page 13 of 16
Case 1:11-cr-01032-PAE Document 2491 Filed 07/16/20 Page 14 of 16
Case 1:11-cr-01032-PAE Document 2491 Filed 07/16/20 Page 15 of 16
Case 1:11-cr-01032-PAE Document 2491 Filed 07/16/20 Page 16 of 16
